July 24, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           PATRICIA VAUGHN, Appellant

NO. 14-11-00488-CV                         V.

            SECURITYNATIONAL MORTGAGE COMPANY, Appellee
                    ________________________________

        This cause, an appeal in favor of appellee, SecurityNational Mortgage Company,
signed, February 15, 2011, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
Appellant, Patricia Vaughn.



      We further order this decision certified below for observance.